

CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH "[REDACTED]." AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION
 

KMBT/PEERLESS Licensed Software Addendum #20 CONFIDENTIAL 

 
LICENSED SOFTWARE ADDENDUM #20 TO
MASTER TECHNOLOGY LICENSE AGREEMENTS
DATED JANUARY 16, 2000 AND JUNE 12, 1997


This Licensed Software Addendum #20 (“LSA #20”) is entered into effective as of
July 1, 2007 (the “Effective Date”) by and between Konica Minolta Business
Technologies, Inc., a Japanese corporation, having offices at No. 2970
Ishikawa-cho, Hachioji-shi, Tokyo, Japan (“KMBT”) and Peerless Systems
Corporation, having its principal office at 2381 Rosecrans Ave, Suite 400, El
Segundo, CA 90245 (“PEERLESS”), pursuant to the provisions of the Master
Technology License Agreement between Konica Corporation and PEERLESS dated
January 16, 2000 (“MTLA #1”), and the provisions of the Master Technology
License Agreement between Minolta Co., Ltd. and PEERLESS dated June 12, 1997
(“MTLA #2”). This LSA #20 is hereby incorporated into the MTLA #1 and the MTLA
#2 by reference herein.


All capitalized terms used in this LSA #20 that are not specifically defined
herein shall have the meaning ascribed to them in the MTLA #1 and the MTLA #2
and the attachments thereto. Where there is a conflict between (i) the
provisions and the capitalized terms in this LSA #20 and (ii) the provisions and
the capitalized terms in MTLA #1 and MTLA #2, those of (i) shall prevail.


All references to all LSAs in this LSA #20, except for LSA #14 which applies to
MTLA #1 and MTLA #2, are to LSAs of MTLA #1.


1.  DEFINITIONS AND INTERPRETATION
 
1.1  Definitions
 
All capitalized terms used in this LSA #20 shall have the meaning specified
herein or, if not defined herein, then the meaning specified in MTLA #1 and MTLA
#2. Unless specifically referred to in any other addendum, the following terms
shall have the meanings specified below solely for the purposes of this LSA #20.
 
“Authorized KMBT Devices”
means those devices contemplated in Section 2.4 of this LSA #20.
“Licensed Product”
means those products listed in Section 2.5 of this LSA #20.
“License Fee”
means the license fee set-out in Section 3.1 of this LSA #20.
“LSA #20”
means this Licensed Software Addendum #20 to the Master Technology License
Agreement between Konica Corporation and PEERLESS dated January 16, 2000, and
the Master Technology License Agreement between Minolta Co., Ltd. and PEERLESS
dated June 12, 1997.
“MTLA #1”
means the Master Technology License Agreement between Konica Corporation and
PEERLESS dated January 16, 2000.
“MTLA #2”
means the Master Technology License Agreement between Minolta Co., Ltd. and
PEERLESS dated June 12, 1997.
“Novell NEST Module”
means the Novell NEST SDK as modified by PEERLESS for the SPS-Lite for KMBT and
identified by file names in Exhibit A to this LSA #20.
“Novell NEST SDK”
means the Novell NEST SDK licensed by PEERLESS to KMBT pursuant to the NEST
Office SDK License Agreement by and between PEERLESS and KMBT dated January 29,
2002 (as amended and supplemented from time to time).

 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH "[REDACTED]." AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION
 

KMBT/PEERLESS Licensed Software Addendum #20 CONFIDENTIAL 

 

1.2  
Interpretation

 

(a)  
In this LSA #20 save as otherwise specifically provided words shall have the
meanings set forth in and shall be construed in accordance with MTLA #1 and MTLA
#2.

 

(b)  
Unless the context requires otherwise, references to Sections are to sections of
this LSA #20.

 
2.  LICENSE GRANT
 

2.1  
License to SPS and SPS-Lite

 
Subject to the terms and conditions of MTLA #1, MTLA #2 and this LSA #20, and in
consideration for the License Fee contemplated in Section 3.1, PEERLESS hereby
grants to KMBT, under all the intellectual property rights which PEERLESS owns
or has a right to grant licenses in and to the Licensed Products, a
non-transferable, worldwide, non-exclusive, royalty-free, perpetual license to
(i) use or have used, reproduce or have reproduced, and modify or have modified,
all subject to Section 2.2 below, and all solely for the purpose of
incorporating the Licensed Products into the Authorized KMBT Devices, and (ii)
distribute and have distributed, copies of the Licensed Products, to resellers,
distributors and end users of such Authorized KMBT Devices, but only in
compliance with Section 2.3 below. For the avoidance of doubt, any and all
licenses, rights, titles and interests granted by PEERLESS to KMBT under MTLA
#1, MTLA #2, their relevant addenda and amendments (“Pre-Existing License”)
shall remain in full force and effect. Where there is a conflict between (i) the
Pre-Existing License and (ii) this LSA #20, (ii) shall prevail.



2.2  
Restriction on “Have” Rights

 
KMBT’s rights to have used, have reproduced and have modified, contemplated in
Section 2.1(i) above, shall only be permitted to be exercised with respect to
third parties, that are not competitors of PEERLESS [REDACTED], contracted by
KMBT to (i) develop or assist in the development of the Authorized KMBT Devices,
including development of software to be embedded in the Authorized KMBT Devices,
and/or (ii) install, configure and monitor performance of the Authorized KMBT
Devices, provided that KMBT represents and warrants that such third parties
shall comply with MTLA #1, MTLA #2 and this LSA #20. The parties hereto
acknowledge that KMBT shall be responsible for the conduct of all such
aforementioned third parties.



2.3  
Restriction on Distribution

 
KMBT shall only distribute Licensed Products to resellers, distributors and end
users (i) when physically embedded in Authorized KMBT Devices in a manner that
is not readily accessible to end users, or (ii) [REDACTED]. Except as
specifically permitted herein, KMBT shall not directly or indirectly disclose or
provide Licensed Products to any third party, nor place a release of the same on
any website or downloadable site/location for application with any Authorized
KMBT Devices which do not include the Licensed Product.
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH "[REDACTED]." AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION
 

KMBT/PEERLESS Licensed Software Addendum #20 CONFIDENTIAL 

 

2.4  
Authorized KMBT Devices

 
The Authorized KMBT Devices are any existing and future imaging product
manufactured by or for KMBT, including, but not limited to, those distributed on
an OEM basis. [REDACTED]



2.5  
Licensed Products

 
The PEERLESS products (“Licensed Products”) being licensed by PEERLESS to KMBT
pursuant to Section 2.1 of this LSA #20 are: (i) the PEERLESS Software Print
Server SDK (Version 2.5) (commonly referred to as “SPS”), and (ii) the PEERLESS
Software Print Server Lite SDK delivered by PEERLESS to KMBT pursuant to LSA #14
(commonly referred to as “SPS-Lite”). For the avoidance of doubt, the Licensed
Products include the PEERLESS Licensed Products identified in Section 3.0 of LSA
#14 and in Section 2.7 of LSA #8, as previously delivered by PEERLESS to KMBT,
but excluding the Novell NEST SDK and the Novell NEST Module.
 

2.6  
No Other Rights Granted; No Further Deliverables

 
PEERLESS shall retain all right, title and interest, including all intellectual
property rights, in and to the Licensed Products. Apart from the license rights
expressly set forth in this LSA #20, PEERLESS does not grant and KMBT does not
receive any ownership right, title or interest nor any security interest or
other interest in any intellectual property rights relating to the Licensed
Products, nor in any copy of any part of the foregoing under this LSA #20. KMBT
shall not use, license, sell or otherwise distribute the Licensed Products
except as provided in this LSA #20, MTLA #1, MTLA #2, their relevant addenda and
amendments. Further, since KMBT is already in possession of the Licensed
Products as of the Effective Date, KMBT acknowledges and agrees that PEERLESS
shall not be required to provide any deliverables hereunder as of the Effective
Date, nor any further deliverables during the term of this LSA #20, of or
relating to the Licensed Products.
 

3  
LICENSE FEES AND PAYMENTS

 

3.1  
Fees for Licensed Products excluding for Novell NEST SDK and Novell NEST Module

 
[REDACTED]
 

3.2  
Royalties for Novell NEST SDK and Module

 
KMBT shall pay to PEERLESS the following royalties for the Novell NEST SDK (for
the SPS) and the Novell NEST Module (for the SPS-Lite) licensed from PEERLESS to
KMBT pursuant to that certain NEST Office SDK License Agreement by and between
PEERLESS and KMBT dated January 29, 2002 (as amended and supplemented from time
to time):
 

(a)  
[REDACTED]; and

 

(b)  
[REDACTED]

 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH "[REDACTED]." AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION
 

KMBT/PEERLESS Licensed Software Addendum #20 CONFIDENTIAL 

 
The parties acknowledge that except as set forth herein to the contrary, the
aforementioned royalties for the Novell NEST SDK and the Novell NEST Module
shall be payable in accordance with, and be subject to the terms and conditions
contained in, the existing payment (and related) provisions, including the
provisions regarding Block Licenses, in MTLA #1, MTLA #2, their relevant addenda
and amendments, provided however, that the pricing contained herein for Novell
NEST SDK and Novell NEST Module may only be utilized for shipments of Authorized
KMBT Devices in Block Licenses executed following the execution of this LSA #20.
[REDACTED]
 

4. 
TERM AND TERMINATION

 

4.1  
Term and Termination

 
This LSA #20 shall become effective on the date first set forth above and shall
remain in effect perpetually unless terminated as provided herein. If KMBT
defaults on a material obligation under this LSA #20 and, if the default is
curable, also fails to cure such default thirty (30) days after written notice
of such default, PEERLESS may immediately terminate and cancel this LSA #20 and
the licenses granted hereunder upon written notice to KMBT. KMBT may terminate
this LSA #20 at any time upon written notice to PEERLESS and fulfilment of its
obligations under Section 4.2 herein.
 

4.2  
Effect Of Termination

 
Upon any termination of this LSA #20, the rights and licenses granted to KMBT
under this LSA #20 shall immediately terminate; provided, however, that
sublicenses of the Licensed Products, to the extent validly granted to end users
pursuant to MTLA #1, MTLA #2, their relevant addenda and amendments (including
this LSA #20) prior to termination of this LSA #20, shall survive such
termination subject to compliance with the obligations set forth herein. Upon
termination, KMBT shall ship to PEERLESS, within thirty (30) days, all tangible
items in its possession or control which are proprietary to PEERLESS; and KMBT
shall destroy or return to PEERLESS, at PEERLESS’ option, all copies of the
Licensed Products in its possession or control. KMBT shall promptly pay any
unpaid royalty under this LSA #20 to PEERLESS upon termination of this LSA #20.
 

4.3  
Survival

 
The provisions of Sections 1, 2.6, 3, 4.2, 4.3, 5, 6 and 7 shall survive the
termination of this LSA #20.
 

5. 
CONFIDENTIALITY

 
The parties have previously agreed to certain confidentiality obligations
contained in MTLA #1 and MTLA #2, and agree that the same ought to protect
communications made under this LSA #20, and that therefore, all such
communications shall be subject to the confidentiality (and related) obligations
contained therein, which the parties acknowledge are in full force and effect.
The parties agree that the Licensed Products and any accompanying documentation
will be considered Confidential Information under MTLA #1 and MTLA #2. For the
avoidance of doubt, KMBT may disclose PEERLESS’ Confidential Information to its
affiliates and subcontractors to the extent that the parties have a need to know
for the purpose of using, reproducing or modifying the Licensed Products
permitted under Section 2.1(i), provided that KMBT represents and warrants that
such third parties shall obey the same confidentiality obligations which KMBT
obeys under MTLA #1 and MTLA #2, and provided further that KMBT shall be, and
shall remain, responsible for the conduct of all such affiliates and
subcontractors.
 

--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH "[REDACTED]." AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION
 

KMBT/PEERLESS Licensed Software Addendum #20 CONFIDENTIAL 

 

6. 
NO FURTHER WARRANTY OR SUPPORT

 
THE LICENSED PRODUCTS ARE BEING OFFERED “AS IS,” AND PEERLESS GRANTS AND KMBT
RECEIVES NO FURTHER WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, BY STATUTE,
COMMUNICATION OR CONDUCT WITH KMBT, OR OTHERWISE. PEERLESS SPECIFICALLY
DISCLAIMS ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A SPECIFIC
PURPOSE OR NONINFRINGEMENT CONCERNING THE LICENSED PRODUCTS OR ANY DOCUMENTATION
FOR THE LICENSED PRODUCTS. WITHOUT LIMITATION OF THE ABOVE, PEERLESS GRANTS NO
WARRANTY THAT THE LICENSED PRODUCTS IS ERROR-FREE OR WILL OPERATE WITHOUT
INTERRUPTION, AND GRANTS NO WARRANTY REGARDING ITS USE OR THE RESULTS THEREFROM
INCLUDING, WITHOUT LIMITATION, ITS CORRECTNESS, ACCURACY OR RELIABILITY.
 

7. 
OTHER PROVISIONS REMAINING IN FULL FORCE AND EFFECT

 
Except as expressly provided herein, KMBT and PEERLESS agree that all other
terms and conditions contained in MTLA #1, MTLA #2, their relevant addenda and
amendments shall remain in full force and effect.
 
Each Party represents and warrants that the person who signs this LSA #20 on its
behalf is authorized to sign on its behalf. Each Party signs only for itself and
not for any subsidiary or affiliate.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Licensed Software
Addendum #20 as of the Effective Date:
 
KONICA MINOLTA BUSINESS
TECHNOLOGIES, INC.
By:
   
PEERLESS SYSTEMS CORPORATION
By:
/s/ Katsunobu Imazato
   
/s/ John Rigali

--------------------------------------------------------------------------------

(Authorized Signature)
   

--------------------------------------------------------------------------------

(Authorized Signature)
Name: Katsunobu Imazato
Title: General Manager R&D Administration
Division
Date: July 20, 2007
   
Name: John Rigali
Title: Vice President of Finance, CFO
 
Date: July 30, 2007


--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH "[REDACTED]." AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION
 

KMBT/PEERLESS Licensed Software Addendum #20 CONFIDENTIAL 

 
EXHIBIT A TO LSA #20
 
DESCRIPTION OF NOVELL NEST MODULE FOR SPS-LITE
 
[REDACTED]



--------------------------------------------------------------------------------


 
CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH "[REDACTED]." AN UNREDACTED
VERSION OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION
 

KMBT/PEERLESS Licensed Software Addendum #20 CONFIDENTIAL 

 
///End
 

--------------------------------------------------------------------------------


 